DETAILED ACTION
1.  	  A request or continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
2.  	  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	   The information disclosure statements (IDS) submitted on 10/02/2019 has been considered by the examiner.

Priority
4. 	   Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings submitted on 10/02/2019 are acknowledged and accepted by the examiner.

Response to Arguments
6.	 Applicant’s arguments with respect to claims 25-29, 33-37, 41, 43, 45, and 47 are  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new references have been applied to the new ground rejection.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khayat [US 2016/0056709 A1].

Regarding claim 33, Khayat further discloses a step-down converter [400, FIG. 4, (paragraph 0046)] comprising: 
a plurality of switches [104 or 108, FIG. 4] configured to control the step- down converter [400, FIG. 4, (paragraph 0046)] to switch between a multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] and a single path manner [manner of 

at least one inductor [116, FIG. 4], and at least one capacitor [112, FIG. 4],
wherein, a current [current through 114, 120, FIG. 4] is transferred to a load [120, FIG. 4] through a plurality of parallel current transfer paths [paths through (112, 116), and (108, 118) are in parallel, FIG. 4] in the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4], and a current [current through 114, 120, FIG. 4] is transferred to the load [120, FIG. 4] through a single current transfer path [path through (112, 116) or (108, 118), FIG. 4] in the single path manner [manner of (112, 116) or (108, 118), FIG. 4], and wherein the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] includes:
 a first step-down operation mode [when 108 is operated, FIG. 4] in which a current [current through 108, 118, FIG. 4] is supplied in a first path [path through 108, 118, FIG. 4] from a power source [102, FIG. 4] to the load [120, FIG. 4] through the at least one inductor [118, FIG. 4] without flowing through the at least one capacitor [the path through 108, 118 has no capacitor, FIG. 4];
and  a second step-down operation mode [when 104 is operated, FIG. 4] in which a current [current through 112, 116, FIG. 4] is supplied in the third path [path through 112, 116, FIG. 4] from the at least one inductor [116, FIG. 4] and the at least one capacitor [112, FIG. 4] to the load [120, FIG. 4], the at least one capacitor [112, FIG. 4] being connected to the at least one inductor [116, FIG. 4] being in series capacitor [112 and 116 are in series, FIG. 4].



Regarding claim 35, Khayat further discloses one of the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] and the single-path manner [manner of (112, 116) or (108, 118), FIG. 4] is selected according to an operation mode [when 108 is operated and 104 is inactive, FIG. 4] or [when 108 is operated and 104 is operated, FIG. 4] of an electronic system [circuit of FIG. 4] including the step-down converter [400, FIG. 4, (paragraph 0046)], and the step-down converter [400, FIG. 4, (paragraph 0046)] is operated in the selected manner [selecting manner of (112, 116) or (108, 118) by 404, FIG. 4].

Regarding claim 36, Khayat further discloses the operation mode [when 108 is operated and 104 is inactive, FIG. 4] or [when 108 is operated and 104 is operated, FIG. 4] is a normal operation mode [when 108 is operated and 104 is inactive, FIG. 4] or [when 108 is operated and 104 is operated, FIG. 4], the step-down converter [400, FIG. 4, (paragraph 0046)] is operated in the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4], and when the operation mode [when 108 is operated and 104 is inactive, FIG. 4] or [when 108 is operated and 104 is operated, FIG. 4] is a power 

Regarding claim 37, Khayat further discloses the step-down converter [400, FIG. 4, (paragraph 0046)] is operated in one [manner of (112, 116) or (108, 118), FIG. 4] of the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] and single-path manner [manner of (112, 116) or (108, 118), FIG. 4] according to at least one function [voltage at 116 to 404, FIG. 4] executed by an electronic system [circuit of FIG. 4] including the step-down converter [400, FIG. 4, (paragraph 0046)].

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-29, 41, 43, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over 	Khayat [US 2016/0056709 A1] and in view of Petersen [US 2017/0163157 A1].

Regarding claim 25, Khayat discloses a step-down converting method [method of  FIG. 4-FIG. 5)] comprising: controlling [CONTROLLER/CONTROL CIRCUIT 404, FIG. 4] a step-down converter [400, FIG. 4, (paragraph 0046)] including at least one inductor [116 or 118, FIG. 4] and at least one capacitor [112, FIG. 4] such that the step-down converter switches [104, 108, FIG. 4] between a multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] and a single-path manner [manner of (112, 116) or (108, 118), FIG. 4], wherein a current [current through 114, 120, FIG. 4] is transferred to a load [120, FIG. 4] through a plurality of parallel current transfer paths [paths through (112, 116), and (108, 118) are in parallel, FIG. 4] in the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4], and a current [current through 114, 120, FIG. 4] is transferred to the load [120, FIG. 4] through a single current transfer path [path through (112, 116) or (108, 118), FIG. 4] in the single-path manner [manner of (112, 116) or (108, 118), FIG. 4], and wherein the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] includes:
a first step-down operation mode [when 108 is operated, FIG. 4] in which a current [current through 108, 118, FIG. 4] is supplied in a first path [path through 108, 118, FIG. 4] from a power source [102, FIG. 4] to the load [120, FIG. 4] through the at least one inductor [118, FIG. 4] without flowing through the at least one capacitor [the path through 108, 118 has no capacitor, FIG. 4];

Khayat does not disclose a current is applied in a second path from the power source to the load through, the at least one capacitor without flowing through the at least one inductor. 
However, Petersen teaches a current [current through S1, C, S2, FIG. 5E] is applied in a second path [path through S1, C, S2, FIG. 5E] from the power source [Vin, FIG. 5E] to the load [Cout, FIG. 5E] through, the at least one capacitor [C, FIG. 5E] without flowing through the at least one inductor [path through S1, C, S2 has no inductor, FIG. 5E]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the step-down converter of Khajact to include a current is applied in a second path from the power source to the load through, the at least one capacitor without flowing through the at least one inductor of Petersen for the purpose of inserting in the second sequence of operation phases to reduce switching loss (paragraph 0059).

Regarding claim 26, Khayat further discloses in the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4], the current [current through 114, 120, FIG. 

Regarding claim 27, Khayat further discloses one [manner of (112, 116) or (108, 118), FIG. 4] of the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] and the single-path manner [manner of (112, 116) or (108, 118), FIG. 4] is selected [selecting manner of (112, 116) or (108, 118) by 404, FIG. 4] according to an operation mode [when 108 is operated and 104 is inactive, FIG. 4] or [when 108 is operated and 104 is operated, FIG. 4] of an electronic system [circuit of FIG. 4] including the step-down converter [400, FIG. 4, (paragraph 0046)], and the step-down converter [400, FIG. 4, (paragraph 0046)] is operated according to the selected manner [selecting manner of (112, 116) or (108, 118) by 404, FIG. 4].

Regarding claim 28, Khayat further discloses when the operation mode [when 108 is operated and 104 is inactive, FIG. 4] or [when 108 is operated and 104 is operated, FIG. 4] is a normal operation mode [when 108 is operated and 104 is inactive, FIG. 4] or [when 108 is operated and 104 is operated, FIG. 4] or a maximum performance mode [when 104 and 108 are operated, FIG. 4], the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] is selected, and when the operation mode [when 108 is operated and 104 is inactive, FIG. 4] or [when 108 is operated and 104 is operated, FIG. 4] is a power saving mode or [when 104 is operated, and 108 is 

Regarding claim 29, Khayat further discloses one [manner of (112, 116) or (108, 118), FIG. 4] of the multi-path manner [manners of (112, 116), and (108, 118), FIG. 4] and the single-path manner [manner of (112, 116) or (108, 118), FIG. 4] is selected [selecting manner of (112, 116) or (108, 118) by 404, FIG. 4] according to at least one function [voltage at 116 to 404, FIG. 4] executed by an electronic system [circuit FIG. 4] including the step-down converter [400, FIG. 4, (paragraph 0046)].

Regarding claim 41, Khayat discloses a step-down converting method [method of FIG. 4-FIG. 5)] comprising: 
operating [by 400, FIG. 4] a step-down converter [400, FIG. 4, (paragraph 0046)] including at least one inductor [116 or 118, FIG. 4] and at least one capacitor [112, FIG. 4] in a first step-down operation mode [when 108 is operated, FIG. 4]; 
operating [by 400, FIG. 4] the step-down converter [400, FIG. 4, (paragraph 0046)] in a second step-down operation mode [when 104 is operated, FIG. 4];
and repeatedly switching [by 104 or 108, FIG. 4] between the first step-down operation mode [when 108 is operated, FIG. 4] and the second step-down operation mode [when 104 is operated, FIG. 4], 
wherein, in the operating [by 400, FIG. 4] of the step-down converter [400, FIG. 4, (paragraph 0046)] in the first step-down operation mode [when 108 is operated, FIG. 4], a current [current through 114, 120, FIG. 4] is supplied in the first path [path through 
wherein, in the operating [by 400, FIG. 4] of the step-down converter [400, FIG. 4, (paragraph 0046)] in the second step-down operation mode [when 104 is operated, FIG. 4], a current [current through 112, 116, FIG. 4] is supplied in the third path [path through 112, 116, FIG. 4] from the at least one inductor [116, FIG. 4] and the at least one capacitor [112, FIG. 4] to the load [120, FIG. 4], the at least one capacitor [112, FIG. 4] being connected to the at least one inductor [116, FIG. 4] being in series capacitor [112 and 116 are in series, FIG. 4].
Khayat does not disclose a current is applied in a second path from the power source to the load through, the at least one capacitor without flowing through the at least one inductor. 
However, Petersen teaches a current [current through S1, C, S2, FIG. 5E] is applied in a second path [path through S1, C, S2, FIG. 5E] from the power source [Vin, FIG. 5E] to the load [Cout, FIG. 5E] through, the at least one capacitor [C, FIG. 5E] without flowing through the at least one inductor [path through S1, C, S2 has no inductor, FIG. 5E]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the step-down converter of Khajact to include a current is applied in a second path from the power source to the load through, the at least one capacitor without flowing through the 

Regarding claim 45, Khayat further discloses at least one inductor [116 or 118, FIG. 4]; and at least one capacitor [112, FIG. 4], 
a plurality of switches [104 or 108, FIG. 4] configured to control the step- down converter [400, FIG. 4, (paragraph 0046)] to repeatedly switch between between a first step-down operation mode [when converter 104-1 is operated, FIG. 4] and a second step-down operation mode [when 104 is operated, FIG. 4];
wherein, in the operating [by 400, FIG. 4] of the step-down converter [400, FIG. 4, (paragraph 0046)] in the first step-down operation mode [when 108 is operated, FIG. 4], a current [current through 114, 120, FIG. 4] is supplied in the first path [path through 108, 118, FIG. 4] from a power source [Vin, FIG. 4 ] to a load [120, FIG. 4] through the at least one inductor [116 or 118, FIG. 4] without flowing through the at least one capacitor [the path through 108, 118 has no capacitor, FIG. 4];
wherein, in the operating [by 400, FIG. 4] of the step-down converter [400, FIG. 4, (paragraph 0046)] in the second step-down operation mode [when 104 is operated, FIG. 4], a current [current through 112, 116, FIG. 4] is supplied in the third path [path through 112, 116, FIG. 4] from the at least one inductor [116, FIG. 4] and the at least one capacitor [112, FIG. 4] to the load [120, FIG. 4], the at least one capacitor [112, FIG. 4] being connected to the at least one inductor [116, FIG. 4] being in series capacitor [112 and 116 are in series, FIG. 4].



Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Trinh Dang/
Examiner, Art Unit 2838


/Nguyen Tran/Primary Examiner, Art Unit 2838